      Case 1:05-cr-01234-DC Document 230 Filed 03/08/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                :

               - against -              :
                                                   MEMORANDUM DECISION
                                                        & ORDER
ERIC ERSKINE,                           :
                                                   05 Cr. 1234 (DC)
                       Defendant.       :

- - - - - - - - - - - - - - - - - -x

APPEARANCES:           Eric Erskine
                       Defendant Pro Se
                       75 Meadowood Trail
                       Lithonia, GA 30038

                       Audrey Strauss, Esq.
                       Attorney for the United States
                       By: Emily A Johnson, Esq.
                            Assistant United States Attorney
                       One St. Andrews Plaza
                       New York, NY 10007

CHIN, Circuit Judge:

          Defendant Eric Erskine, pro se, moves this court to

terminate his term of supervised release pursuant to 18 U.S.C.

§ 3583(e)(1).    Dkt. No. 227.      For the reasons that follow,

Erskine's motion is GRANTED.

                              BACKGROUND

          In 2006, Erskine pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute

narcotics, and I sentenced him to 262 months' imprisonment and

five years of supervised release.       Dkt. No. 47.   On March 5,
      Case 1:05-cr-01234-DC Document 230 Filed 03/08/21 Page 2 of 7



2019, I granted Erskine's motion for a resentencing pursuant to

Section 404 of the First Step Act and resentenced him to

imprisonment of time served plus ten days and four years of

supervised release.    Dkt. No. 204.    Erskine commenced

supervision on or about March 15, 2019.

            On June 1, 2020, Erskine filed a pro se motion for

early termination of his supervised release.        Dkt. No. 223.      He

argued that termination was appropriate because he was in full

compliance with his conditions of supervision, maintained full

employment, and was generally seeking to improve himself.             Id.

at 4-5.   Erskine also asserted that "he ha[d] started a trucking

company and need[ed] the liberty to travel without restriction."

Id. at 4.

            The Government opposed his application.       Dkt. No. 225.

It acknowledged that Erskine was in full compliance with the

terms of his supervision but noted that Erskine's Probation

Officer in the Northern District of Georgia -- where Erskine is

supervised -- did not recommend early termination before Erskine

"served at least half of the required term -- here two years."

Id. at 2.   The Government also opposed early termination on the

ground that "Erskine has not identified any extraordinary

circumstances or unforeseen consequences" that warranted early

termination.    Id.




                                   2
      Case 1:05-cr-01234-DC Document 230 Filed 03/08/21 Page 3 of 7



          I denied Erskine's motion because he had been on

supervised release for only slightly more than a year, and a

year of compliance was "not enough time for me to determine

whether Erskine's sentence of four years of supervised release

was 'too harsh or inappropriately tailored' to serve the goals

of sentencing."   Dkt. No. 224 at 4 (quoting United States v.

Lussier, 104 F.3d 32, 36 (2d Cir. 1997)).       I concluded my order

by encouraging Erskine to renew his application after he

completed approximately half of his four-year term of

supervision, "[a]ssuming he continues on the same positive

course he ha[d] been on."     Id.

          On February 8, 2021, Erskine filed a second motion for

early termination of his supervised release, Dkt. No. 227, and

again the Government opposed, noting that the supervising

Probation Office "does not recommend early termination of

supervised release before the supervisee has served at least

half of the required term -- here, two years, which will occur

on or about March 15, 2021, Dkt. No. 229.

                              DISCUSSION

          Under § 3583(e)(1), I have the authority, after

considering the factors set forth in § 3553(a)(1)–(7), to

terminate a term of supervised release following one year of

supervision if "such action is warranted by the conduct of the

defendant . . . and the interests of justice." 18 U.S.C.


                                    3
       Case 1:05-cr-01234-DC Document 230 Filed 03/08/21 Page 4 of 7



§ 3583(e)(1).1   The § 3553(a) factors require me "to consider

general punishment issues such as deterrence, public safety,

rehabilitation, proportionality, and consistency."          Lussier, 104

F.3d at 35 (2d Cir. 1997).      I am mindful, however, that

"[s]upervised release is not, fundamentally, part of the

punishment; rather, its focus is rehabilitation."          United States

v. Aldeen, 792 F.3d 247, 252 (2d Cir. 2015), as amended (July

22, 2015), superseded by statute on other grounds as stated in

United States v. Smith, 949 F.3d 60 (2d Cir. 2020); see United

States v. Johnson, 529 U.S. 53, 59 (2000) ("Supervised release

fulfills rehabilitative ends, distinct from those served by

incarceration.").

          Ultimately, "[t]he decision whether to grant early

termination rests within the discretion of the district court."

United States v. Harris, 689 F. Supp. 2d 692, 694 (S.D.N.Y.

2010) (citing Lussier,104 F.3d at 36).

          Erskine asserts, and the Government does not dispute,

that he has remained in full compliance with the terms of his

supervision, has maintained gainful employment as a residential

care provider at View Point Health, is the primary caregiver of

his 78-year-old mother who suffers from COPD, and has been a



1    As I noted in my order on Erskine's first motion for termination
of supervised release, Erskine has now served more than one year of
his term, and he is thus eligible for consideration of a reduction or
termination. See 18 U.S.C. § 3583(e)(1).


                                    4
        Case 1:05-cr-01234-DC Document 230 Filed 03/08/21 Page 5 of 7



productive member of and successfully integrated back into

society.   Id. at 4.

           The Government -- as it did in its original opposition

to Erskine's motion -- acknowledges that Erskine is fully

compliant with the terms of his supervision, but it opposes

early termination at least in part because Erskine has served

less than half of his term of supervised release.           Dkt. No 229

at 2.   Further, the Government again argues that Erskine has not

"identified any extraordinary circumstances or unforeseen

consequences stemming from his supervised release that warrants

its early termination."      Id.

           I find that early termination is appropriate here.

First, Erskine has demonstrated "exceptionally good behavior."

Lussier, 104 F.3d at 36.      He has been not only fully compliant

with the terms of his supervision but also has taken

considerable strides in reintegrating into his community through

employment and service to his family.         Further, Erskine did so

after I explained to him and the Government that I would

reconsider his motion after another year of supervision,

implying that I would do so favorably if "he continue[d] on the

same positive course he ha[d] been on" toward complete

rehabilitation.     Dkt. No. 226 at 4; see United States v. Thomas,

346 F. Supp. 3d 326, 335 (E.D.N.Y. 2018) ("Termination is




                                     5
      Case 1:05-cr-01234-DC Document 230 Filed 03/08/21 Page 6 of 7



appropriate when the rehabilitative goals of supervised release

may no longer be attained . . . .").

          Second, while the Government noted that the Probation

Office does not recommend early termination before Erskine has

served at least half of the required term, the Government does

not indicate that Probation has any objection to Erskine's

release after he has done so.     We are just a few days away from

that halfway point.

          Finally, while the Government is correct that full

compliance with terms of supervised release is what is expected

of Erksine, Dkt. No. 229 at 2 (quoting United States v. Rasco,

No. 88-CR-817, 2000 WL 45438, at *2 (S.D.N.Y. Jan. 19, 2000)),

"this at bottom is a discretionary judgment," United States v.

Skelsky, No. 02-CR-1087, 2006 WL 83333, at *1 (S.D.N.Y. Jan. 12,

2006); see Harris, 689 F. Supp. 2d at 694.        And having

considered Erskine's conduct while on supervised release and the

factors enumerated in 18 U.S.C. § 3553(a), I conclude that

supervision is no longer necessary for Erskine.

          Accordingly, Erskine's motion for termination of

supervised release is GRANTED, effective ten days from today.

The Clerk of Court is directed to terminate the pending motion

and mail a copy of this order to the United States Attorney for




                                   6
         Case 1:05-cr-01234-DC Document 230 Filed 03/08/21 Page 7 of 7



the Southern District of New York and to Erskine at the address

listed above.

            SO ORDERED.


Dated:      New York, New York
            March 8, 2021


                                    __s/Denny Chin____________________
                                    DENNY CHIN
                                    United States Circuit Judge
                                    Sitting by Designation




                                      7
